Title: To George Washington from George Augustine Washington, 14 December 1789
From: Washington, George Augustine
To: Washington, George


          
            Honor’d Uncle
            Mount Vernon Decr 14th 1789.
          
          Such was the disorderd state of my head at the time I last wrote You, that I had scarcely the power of accomplishing the few lines I did—the loss of blood and some medicine since seems to have greatly relieved me of the distressing giddiness, but not so much the pain in my head, which is now accompanied with a weakness and inflamation in my eyes—these complaints I had serious apprehensions would unavoidably lessen, or perhaps put a stop to application to business of any kind had it continued as severe as it had done for a fortnight before but hope as my disposition prompts me to persue the good example I have had set me since I lived with you, that I shall not be deprived the power of endeavouring to improve from it by a steady exertion to imitate it—I have now Your favor of the 19th before me to reply to such parts as I did not observe in the last report. Your Letter of the 30th Ulto has also come to hand—In persuing the modern plan of Farming the rotine of Crops You determin’d on I doubt not must be the most eligable from the great attention you bestowed on the subject, discontinuing the Crop of Sundries except in a small degree and substituting

Buckwheat I have some time thought would be an improvement but my incompetent judgment would not suffer me to offer an opinion when approved by your superior skill—the cultivation of the different things comprehended under the head of Sundries appear’d more complex and laborious than any profit which has been derived from it would repay—You speak of Cultivating Pumpkins with Corn I do not concieve that any additional labor will acrue but after the vines begin to spread that an inconvenience and delay will arise in plowing in very rich ground they are certainly a very great increase but they must be fed away very early or they are lost for no method I fear will be found to preserve them—I tried the mode you directed of slicing and drying them but it did not appear to lengthen their preservation—The ground under the new Post and Rail fence at the Mansion house is not sufficiently rich to lay down in grass in the Spring and I am inclined to think that a summer fallow with what manure we can bestow upon it will prepare it better for wheat in the Fall as by puting any crop in it in spring it may tend to diminish its strength—The Apricot Potatoes you expected to be sent from Majr Meredith have not come to hand—The roof and shed of the Mansion house Barn contained all the Tobacco made here except 3 or 4 hundredweight which Fairfax says will make 2 hoggsheads. he computes the whole crop at 13 hoggsheads 3 at the Ferry 3 at D: Run 2 at Muddy hole and 3 at R: Plantn. Fairfax says that a sufficiency of posts (had not some of them proved too small), with those at Manleys were got before you left home to reach the Mill, but you directed those at Manleys to remain for extending the fence through from the Mill to the Ferry, but not rails enough, and many of those in puting them up proved to small to use for an outer fence but will answer well for others, they have now got within abt 40 or 50 pannels of the willow pond with the Fence—I am as attentive as it is in my power to expedeting your business and endeavoring to make others do it—Fairfax does not to my knowledge absent himself or suffer idleness or I should not keep it a secret from you—immediately after finishing the post and rail fence to the mill and running a temporary fence across the Creek to join the fence on the opposite side which will give security to the fields within—(Frenches wheat field particularly.) by putg up a gate at the Mill it will prevent the intrusion of the Neighbours stock

about it, and shall then begin to prepare Posts and rails for enclosing N.E. at Muddy hole, and in running the post and rail on the marsh, I designed to do it in the manner you had directed, and where it was necessary to leave the marsh in running a proper course, to make the fence without a Ditch, as it would only add one rail and two mortis’s as the ground will be generally broken and a Ditch subject to be soon distroyed—the makg of a lane will add much trouble I have therefore thought that a gate might be made secure and as it is not a very publick road no objection if you have none can be made by others—I shall write to Colo. Syme requesting he will attend and prove the Deed you mention and in case of his refusal (which I do not apprehend) shall take proper steps to have it done—the tax which has acrued thereon shall be paid. I did not apply to Colo. Mercer For Corn but extended my enquiries beyond this Neighbourhood. I applied to Doctr Stuart who had been below and he would not dispose of it there for less than 12/—and from other enquiries I found that Corn was likely to be high in consequence of the Frost and great exportation of old Corn this fall, in Alexandria—for two months past old Corn has not sold for less than 15/—I advertised offering 10/. for Corn deliverd at the Mill and that I would recieve it in small quantities but found there was no prospect of geting any I engaged the other day with Mr Wilson of Alexa. for 150 Bls of good sound shelled Corn deliverd in the Mill Creek in the month of March a 11/—which has been thought by every one to be a very advantageous contract—I hope this quantity will be sufficient tho the horse feed is very low in consequence of being obliged to use almost the whole of the Rye for the People—we have not finished measuring Corn but think we shall make 600 Bls sound Corn which will be sufficient for the People and 150 or 200 Barrels will I hope be sufficient for other purposes—I have enclosed a Letter I recd from Colo. Biddle a few days ago in answer to one I had writen him respectg Buckwheat—I am inclined to think tho he apprehends it may be high that it will perhaps be as certain and as reasonable getg it from Philadelphia—Your determination I would wish as soon as you can—Mr Thompson said he thought there would be no doubt of getg the quantity but that it could not be deliverd for less than 3/ at Alexandria—When I began this it was my intention to have replied particuarly to your

Letters and wrote respecting some other matters but find myself pressed for time as by the new arrangement the Stage leaves Alexandria at 3 oClock therefore the letters must be in the Post I believe by 2 oClock—Fanny joins me in love and best wishes to You my Aunt & Children—and respects to the Gentlemen of our acquaintance. I am Honor’d Uncle Your truely affectionate Nephew
          
            Geo: A. Washington
          
        